Citation Nr: 0107578	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).

2.  Entitlement to service connection for traumatic arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran developed arthritis of the left knee following 
fractures of his tibia and fibula.  While not certified for 
appeal, the issue of entitlement to service connection for 
traumatic arthritis of the left knee is raised by the VA 
examination reports of March and April 1999 and is an 
inherent part of the appeal.  The question is whether 
arthritic changes in the knee may be dissociated from the 
residuals of the fracture of the tibia and fibula.  The issue 
is intertwined with the issue of a TDIU rating.  This is 
particularly so in this case as the veteran is currently 
assigned a noncompensable rating for the fracture residuals.  
This issue will be resolved in the veteran's favor as 
discussed further below.  The RO should evaluate this service 
connected disability and adjust the veteran's overall 
evaluation for service-connected disability prior to its 
adjudication of the TDIU issue.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has developed traumatic arthritis in his left 
knee, proximately due to a service-connected injury of the 
left tibia and fibula.



CONCLUSION OF LAW

Traumatic arthritis of the left knee is proximately due to 
service connected residuals of fracture of the left tibia and 
fibula.  38 U.S.C.A. §§ 1131, 5107 (West 1991, as amended by 
The Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. § 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
by active service.  38 C.F.R. § 1131 (2000).  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection if established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310.  
Generally, a grant of service connection requires that the 
veteran offer competent medical evidence of a current 
diagnosis, an injury or disease incurred during active duty, 
and a nexus or link between them.  The veteran need not offer 
a preponderance of evidence; rather, the evidence must be in 
equipoise for a grant of service connection to be warranted.

The veteran was involved in a truck accident during World War 
II, and he sustained a fracture of the odontoid process of 
the cervical spine and an open comminuted fracture of the 
left tibia and fibula.  According to the VA examination 
report dated in April 1999, the veteran developed 
osteomyelitis which resolved following a long course of 
treatment.  After healing of the fractures, his tibia and 
fibula were slightly angulated, leaving him with a valgus 
type of deformity of the tibia and fibula and a subsequent 
development of arthritis of the knee.  In a report of x-ray 
examination of the left knee in March 1999, the examiner 
reported referred to fractures of the proximal shafts of the 
tibia and fibula and advanced arthritic changes in the 
posterior patella  and condyles of the femur.  Significant 
narrowing of the joint space was also noted.  

The Board points out that, while degenerative joint disease 
of both knees appears in the clinical records dating back to 
the 1980s, residual deformity has been attributed to the 
inservice fractures.  Accordingly, service connection of the 
fracture residuals of the left leg should be expanded to 
include traumatic arthritis of the left knee.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
traumatic arthritis of the left knee is granted.


REMAND

VA regulations provide that a total disability evaluation can 
be assigned based on individual unemployability if a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that he or she has one service-connected disability 
rated 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  See 
38 C.F.R. § 4.16(a).  All veterans who are shown to be unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  Further, in determining whether a veteran is 
entitled to TDIU, neither nonservice-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The veteran in this case has established service connection 
for right above knee amputation as 60 percent disabling; 
traumatic arthritis, cervical spine, history of fracture at 
C-2 as 20 percent disabling; and a history of fracture of the 
left tibia and fibula, with residual deformity and history of 
sequestrectomy as zero percent disabling.  At this point the 
Board observes that the RO must adjudicate the disability 
rating for service connected left leg and knee impairment 
granted in this decision.  In any event, because of his 60 
percent evaluation for the right above knee amputation, he 
meets the basic requirements for TDIU.  In terms of his 
occupational experience, the veteran indicated on his 
September 1998 application for TDIU that he last worked in 
January 1989 as a crop and dairy farmer.  He also has 
experience as a truck driver.

At a VA examination in March 1999, the veteran was noted for 
his use of a wheelchair.  The examiner stated that the lack 
of use of the veteran's left leg was more than likely due to 
his sedentary lifestyle, his morbid obesity, and a general 
lack of motivation.  The examiner did not offer an opinion as 
to whether, apart from his nonservice connected disabilities, 
the veteran was, in fact, unemployable due to his service-
connected disabilities.  A VA examiner in June 1999, 
likewise, did not offer any opinions in regard to the 
veteran's ability to maintain substantial employment as 
affected by service-connected disabilities alone.  The U.S. 
Court of Appeals for Veterans Claims has held that in the 
case of a TDIU claim, the duty to assist requires that the VA 
obtain an examination which includes an opinion as to what 
effect the veteran's service-connected disability has on his 
ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1999).  The record currently does not contain 
a medical opinion as to whether the veteran is, in fact, 
unemployable, and if so, medical evidence as to the cause of 
that unemployment.  In light of these considerations, this 
claim must be remanded for the VA to fulfill its obligation 
to assist the veteran in the development of his claim.  The 
RO should then associate the new examination report with the 
record and reconsider the TDIU claim.

Accordingly, this case is remanded for the following action:

1.  The RO should evaluate the veteran's 
service-connected residuals of fracture 
of the left tibia and fibula with 
traumatic arthritis of the left knee and 
assign a disability rating for the 
impairment.  

2.  He should be scheduled for a VA 
examination to assess the impact that his 
service-connected disabilities have on 
his ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected disabilities.  Specifically, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
veteran's service-connected disabilities 
alone are such as to prevent the veteran 
from obtaining or maintaining substantial 
employment.  

3.  Following completion of this 
examination, the RO should review the 
claims folder and ensure that all of the 
above has been accomplished.  If any 
development is incomplete, appropriate 
remediation should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate, the RO 
should determine whether manifestations 
of the veteran's service-connected 
disabilities render him unemployable.  
The RO should then readjudicate the issue 
of entitlement to TDIU due to service-
connected disabilities.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
consideration.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran with regard to the issue on 
appeal until he is notified.  However, he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



